Citation Nr: 1229707	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-45 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 4, 2003, for the award of a 100 percent schedular disability evaluation for the Veteran's posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran had active service from August 1989 to March 1990.  

In June 2008, the Board of Veterans' Appeals (Board) granted a 100 percent schedular evaluation for the Veteran's PTSD with depression.  

This matter came before the Board on appeal from an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which effectuated the Board's decision as of August 4, 2003.  In July 2010, the Board denied an effective date prior to August 4, 2003, for the award of a 100 percent schedular evaluation for the Veteran's PTSD with depression. The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2011, the Court granted the Parties' Joint Motion for Remand; vacated the July 2010 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In September 2011, the Board remanded the Veteran's appeal to the RO for additional action in accordance with the Joint Motion.  

The Board has reviewed both the Veteran's physical claims files and her "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In July 2000, the Veteran submitted a claim of entitlement to service connection for PTSD which was received by VA on July 20, 2000.  

2.  In December 2001, the RO granted service connection for PTSD with depression; assigned a 30 percent evaluation for that disability; and effectuated the award as of July 20, 2000.  The Veteran was informed in writing of the determination and her appellate rights on February 14, 2002.  She did not submit a notice of disagreement (NOD) with the decision.  

3.  Additional VA clinical documentation received within one year of notice of the December 2001 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for an evaluation in excess of 30 percent for her PTSD with depression.  

4.  The report of a November 1, 2001, VA examination for compensation purposes objectively shows that the Veteran's PTSD with depression was manifested by depression; paranoid and suicidal thoughts; mood swings; "an inflated, almost grandiose," "mostly distant emotionally, and somewhat odd" presentation; and a Global Assessment of Functioning (GAF) score of 45.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of November 1, 2001, for the award of a 100 percent schedular evaluation for the Veteran's PTSD with depression have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision below, the Board grants an earlier effective date for the award of a 100 percent schedular evaluation for the Veteran's PTSD with depression.  Given such action, no discussion of VA's duty to notify and to assist is necessary.  


II.  Historical Review

In July 2000, the Veteran submitted a claim of entitlement to service connection for PTSD.  The claim was received by VA on July 20, 2000.  In December 2001, the RO granted service connection for PTSD with depression; assigned a 30 percent evaluation for that disability; and effectuated the award as of July 20, 2000.  The Veteran was informed in writing of the determination and her appellate rights on February 14, 2002.  She did not submit a NOD with the decision.  

In August 2003, the Veteran submitted a claim for an increased evaluation for her PTSD with depression.  The Veteran's claim was received by the RO on August 4, 2003.  In February 2004, the RO increased the evaluation for the Veteran's service-connected psychiatric disorder from 30 to 70 percent and effectuated the award as of August 4, 2003.  In August 2004, the RO denied a total rating for compensation purposes based on individual unemployability (TDIU).  In January 2005, the RO granted a TDIU and effectuated the award as of August 3, 2003.  In December 2006, the Board, in pertinent part, denied an evaluation in excess of 70 percent for the Veteran's PTSD with depression.  In January 2008, the Court vacated the Board's December 2006 decision and remanded the Veteran's appeal to the Board for additional action.  In June 2008, the Board granted a 100 percent schedular evaluation for the Veteran's PTSD with depression.  In October 2008, the RO effectuated the Board's decision as of August 4, 2003, the date of receipt of the Veteran's claim for an increased evaluation.  In July 2010, the Board denied an effective date prior to August 4, 2003, for the award of a 100 percent schedular evaluation for the Veteran's PTSD with depression.  In April 2011, the Court vacated the July 2010 Board decision and remanded the Veteran's appeal to the Board for additional action.  


III.  Earlier Effective Date

The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  The statute provides, in pertinent part, that:  

  (a)  Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  

***

  (b)(2)  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 (2011) clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  

***
  (o)(2)  Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  

***

  (q)  New and material evidence (§ 3.156) other than service department records.  (1) Received within appeal period or prior to appellate decision.  The effective date will be as though the former decision had not been rendered.  See §§ 20.1103, 20.1104 and 20.1304(b)(1) of this chapter.  
  (2)  Received after final disallowance.  Date of receipt of new claim or date entitlement arose, whichever is later.  

The provisions of 38 C.F.R. § 3.156 (2011) clarify, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has clarified that: 

Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final. 38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2009) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, Mr. King's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2009) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board observes that VA clinical documentation dated within a year of the notice of the December 2001 rating decision was constructively in VA's possession and constitutes new and material evidence as to the issue of an initial evaluation in excess of 30 percent for the Veteran's service-connected psychiatric disorder.  A September 12, 2002, VA treatment record states that the Veteran complained of depression, stress, and anxiety.  Contemporaneous testing revealed "symptoms of severe depression."  The Veteran was diagnosed with major depression.  This clinical documentation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to an evaluation in excess of 30 percent for her PTSD with depression.  The new and material documentation was not addressed by any adjudicatory action prior to the February 2004 rating decision.  Therefore, the Board finds that the December 2001 rating decision and the underlying July 2000 claim remained pending prior to the Board's decision granting a 100 percent schedular evaluation for the Veteran's psychiatric disorder.  38 C.F.R. § 3.156(b) (2011).  Given this fact, the Board will now turn to the issue of when entitlement to a 100 percent schedular evaluation arose.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A 30 percent evaluation is warranted for PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  

At the November 1, 2001, VA examination for compensation purposes, the Veteran complained of depression, paranoid and suicidal thoughts, and mood swings.  She reported that she attended college; was married to her third husband; and lived by herself as her husband was incarcerated.  The Veteran was observed to be casually dressed and oriented to time, place, and person.  On mental status examination, the Veteran presented herself in "an inflated, almost grandiose style;" "seemed mostly distant emotionally and somewhat odd;" and denied hallucinations and suicidal and homicidal ideation.  The Veteran was diagnosed with non-combat PTSD and recurrent major depressive disorder with atypical features.  A GAF score of 45 was advanced.  

A June 2002 VA treatment record notes that the Veteran reported having experienced an episode of "feeling low" during the prior week.  She denied any active depressive symptoms, and manic/hypomanic symptoms or psychosis.  The Veteran was observed to be groomed; alert; oriented; and cooperative with fair eye contact.  On mental status examination, the Veteran exhibited an "OK" mood; a full affect; a linear thought process; regular speech; and fair insight and judgment.  The Veteran was diagnosed with "BMDII."  A GAF score of 65 was advanced.  

An August 2002 VA treatment record noted the Veteran reported an improved mood.  On mental status examination, a fine mood; a "normal/full" affect; and no suicidal or homicidal ideation.  An assessment of "bipolar disorder/depressed/mild [generalized anxiety disorder] per history was advanced.  A GAF score of 80 was advanced.  

VA clinical documentation dated in September 2002 and October 2002 states that the Veteran complained of depression, stress, and anxiety.  She reported that she found "normal interpersonal contact effortful."  She completed "the BDI-II which indicated symptoms of severe depression."  The Veteran was diagnosed with major depression.  

A December 2002 VA mental health clinic treatment record reflects that the Veteran complained of stress, anxiety, depression, and, interpersonal relationship difficulties.  Contemporaneous psychiatric testing revealed "symptoms of depression that persisted in the severe range."  The Veteran was diagnosed with PTSD and a dysthymic disorder.  

A June 3, 2003, VA mental health clinic treatment entry reports that the Veteran complained of depression, anger, impaired sleep, an erratic appetite, and associated low self esteem due to her weight.  She reported that she lived with her husband and had been on "disability since '99 for medical and mental problems."  The Veteran was observed to be casually attired, alert, pleasant, and somewhat guarded in her answers.  On mental status examination, the Veteran exhibited a mildly dysphoric mood; a constricted affect; good memory; fair concentration;  good insight and judgment; linear and goal-directed thought processes; and  no suicidal or homicidal ideation, auditory or visual hallucinations, or paranoid ideations.  The Veteran was diagnosed with major depressive disorder and PTSD.  A GAF score of 55 was advanced.  

A June 17, 2003, VA treatment record states that the Veteran reported that she was "thinking suicide, but making no plans or actual threat of suicide."  Impressions of depression, PTSD, and anxiety were advanced.  

A June 18, 2003 VA mental health clinic conveys that the Veteran complained of feeling "more down in the dumps;" situational problems involving her husband and their relationship; social isolation; and "passive thoughts of suicide, but no actual intent."  On mental status examination, the Veteran exhibited a sad and constricted affect; normal speech; a linear and goal-directed thought process; good memory; insight and judgment.  Assessments of "BPAD II" and PTSD were advanced.  

At a January 2004 VA examination for compensation purposes, the Veteran complained of an inability to leave her house and to hold a job because "of anxiety and poor concentration."  She presented a 10 year history of severe anxiety and depression.  On mental status examination, the Veteran exhibited a restricted affect; an anxious and depressed mood; normal speech; "mostly logical and relevant" thought processes; intact memory; and no psychotic features or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD.  A GAF score of 46 was advanced.  

The Veteran's service-connected psychiatric symptomatology was objectively shown to be productive of significant impairment at the November 1, 2001, VA examination for compensation purposes which rendered her unable to secure and follow substantially gainful employment and severely impaired her social activities.  A GAF score of 45 was advanced.  The January 2004 VA examination reports similar social and occupational impairment and a GAF score of 46.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 41 and 50 denotes serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A score of between GAF scores from 51 to 60 indicates moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

While the Board acknowledges that there was some apparently temporary improvement of the Veteran's psychiatric symptoms between the November 1, 2001, and the January 2004 VA examinations, the objective findings of those evaluations most closely approximate the criteria for a 100 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  38 C.F.R. § 4.7 (2011).  Given that fact, the Board finds that entitlement to a 100 percent schedular evaluation arose on November 1, 2001.  As entitlement arose after the July 20, 2000, receipt of the Veteran's claim, the Board concludes that November 1, 2001, is the appropriate effective date for the award of a 100 percent schedular evaluation for the Veteran's PTSD with depression.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.3.400 (2011).  


ORDER

An effective date of November 1, 2001, for the award of a 100 percent schedular 

evaluation for the Veteran's PTSD with depression is granted.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


